Exhibit 10.5

 

AGREEMENT

 

This Agreement is entered into as of April 13, 2005 by and between:

 

UNITEDGLOBALCOM, INC., a Delaware corporation (“UGC”), and

 

LIBERTY MEDIA INTERNATIONAL, INC., a Delaware corporation (“LMI”).

 

UGC and LMI are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

Recitals

 

A.            Simultaneously with the execution hereof LMI’s wholly owned
subsidiary Liberty Media International Holdings, LLC (“LMINT”) is entering into
an agreement with UGC pursuant to which LMINT will exchange the capital stock of
its wholly owned subsidiary Liberty Chile, Inc. for Class A common stock of UGC
under certain circumstances (the “Exchange Agreement”).

 

B.            Liberty Chile is the owner, beneficially and of record, of
approximately (1) 99.75% of the derechos sociales of Liberty Comunicaciones de
Chile Uno Ltda. (“Uno”) and (2) all of the outstanding capital stock of Liberty
Holdings Chile, Inc., a Delaware corporation (“Liberty Holdings Chile”). 
Liberty Holdings Chile is the owner, beneficially and of record, of
approximately 0.25% of the derechos sociales of Uno, which, together with the
derechos sociales held by Liberty Chile, represent all of the outstanding
derechos sociales of Uno.

 

C.            Uno owns shares representing 50% of the outstanding capital stock
of Metrópolis Intercom S.A., a Chilean sociedad anónima (“Metrópolis”).

 

D.            Cristalerías de Chile S.A., a Chilean sociedad anónima
(“Cristalerías”), owns shares representing 50% of the outstanding capital stock
of Metrópolis.

 

E.             Cristalerías, Uno and VTR GlobalCom S.A. (“VTR”) have entered
into a Purchase and Contribution Agreement dated as of the date hereof (the
“Purchase and Contribution Agreement”) pursuant to which, among other
things, VTR will acquire all of the shares of capital stock of Metrópolis owned
by Uno and Cristalerías.

 

F.             In connection with the transactions contemplated by the Purchase
and Contribution Agreement, UGC is entering into a Put Agreement dated the date
hereof with Cristalerías (the “Put Agreement”).  UGC’s obligations under the Put
Agreement will be guaranteed by LMI pursuant to a Guaranty dated the date hereof
between LMI and Cristalerías (the “Guaranty”).

 

--------------------------------------------------------------------------------


 

Agreement

 

In consideration of the mutual promises, covenants and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 


SECTION 1.               UGC ACTIONS UNDER PUT AGREEMENT.  UGC WILL NOT AGREE TO
ANY AMENDMENT TO OR REPLACEMENT OF, OR GRANT ANY WAIVER UNDER, THE PUT AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF LMI, AND WILL NOT KNOWINGLY BREACH OR
VIOLATE THE PUT AGREEMENT.  THE IMMEDIATELY PRECEDING SENTENCE WILL NOT BE
DEEMED TO PROHIBIT AMENDMENTS OR WAIVERS TO THE PUT AGREEMENT TO CORRECT ANY
MANIFEST ERROR OR WHICH ARE OF A MINOR OR TECHNICAL NATURE AND DO NOT MATERIALLY
ALTER ANY PARTY’S RIGHTS OR OBLIGATIONS UNDER THE PUT AGREEMENT, PROVIDED THAT
UGC GIVES NOTICE THEREOF TO LMI PROMPTLY AFTER SUCH AMENDMENT OR WAIVER IS MADE
OR GIVEN.


 


SECTION 2.               INDEMNIFICATION.  UGC WILL INDEMNIFY AND HOLD HARMLESS
LMI AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “LMI INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL
LOSSES THEY MAY SUFFER ARISING OUT OF, IN THE NATURE OF, INCIDENT OR RELATING
TO, RESULTING FROM OR CAUSED BY ANY FAILURE BY UGC TO TIMELY COMPLY WITH ITS
OBLIGATIONS UNDER THE PUT AGREEMENT OR THIS AGREEMENT.  AS USED IN THIS
AGREEMENT, “LOSSES” MEANS ALL LOSSES, LIABILITIES, DAMAGES, DUES, DEFICIENCIES,
ASSESSMENTS, LIENS, ENCUMBRANCES, FINES, INTEREST, PENALTIES, COSTS, EXPENSES,
AND OBLIGATIONS, INCLUDING AMOUNTS REASONABLY PAID IN SETTLEMENT, PROSECUTING,
DEFENDING, OR OTHERWISE, AND REASONABLE LEGAL, ACCOUNTING, EXPERTS, AND OTHER
FEES, COSTS, AND EXPENSES, IN CONNECTION WITH CLAIMS, ACTIONS, SUITS,
PROCEEDINGS, HEARINGS, INVESTIGATIONS, CHARGES, COMPLAINTS, DEMANDS,
INJUNCTIONS, JUDGMENTS, ORDERS, DECREES AND RULINGS.


 


(A)           IF ANY THIRD PARTY NOTIFIES ANY LMI INDEMNIFIED PARTY WITH RESPECT
TO ANY MATTER, CLAIM, INVESTIGATION, ACTION, SUIT, CHARGE, COMPLAINT, DEMAND, OR
OTHER PROCEEDING, WHETHER PENDING OR THREATENED (AN “ACTION”), THAT MAY GIVE
RISE TO A CLAIM FOR INDEMNIFICATION UNDER THIS SECTION 2, THEN THE LMI
INDEMNIFIED PARTY MUST PROMPTLY GIVE NOTICE OF THE ACTION TO UGC; PROVIDED,
HOWEVER, THAT THE LMI INDEMNIFIED PARTY’S FAILURE TO SO NOTIFY UGC OF ANY ACTION
WILL NOT RELEASE UGC, IN WHOLE OR IN PART, FROM ITS OBLIGATIONS UNDER THIS
SECTION 2, EXCEPT TO THE EXTENT (AND SOLELY TO THE EXTENT) THAT THE LMI
INDEMNIFIED PARTY’S FAILURE TO SO NOTIFY ACTUALLY PREJUDICES UGC’S ABILITY TO
DEFEND AGAINST SUCH ACTION.


 


(B)           THE LMI INDEMNIFIED PARTY MAY, AT THE SOLE EXPENSE AND LIABILITY
OF UGC, EXERCISE FULL CONTROL OF THE DEFENSE, COMPROMISE, OR SETTLEMENT OF ANY
SUCH ACTION, UNLESS, AT ANY TIME WITHIN 20 DAYS AFTER THE LMI INDEMNIFIED PARTY
HAS GIVEN NOTICE TO UGC OF THE ACTION, UGC (I) DELIVERS A WRITTEN CONFIRMATION
TO SUCH LMI INDEMNIFIED PARTY THAT THE INDEMNIFICATION PROVISIONS OF THIS
SECTION 2 ARE APPLICABLE TO SUCH ACTION AND THAT UGC MUST INDEMNIFY SUCH LMI
INDEMNIFIED PARTY IN RESPECT OF SUCH ACTION PURSUANT TO THE TERMS OF THIS
AGREEMENT, (II) NOTIFIES SUCH LMI INDEMNIFIED PARTY IN WRITING OF UGC’S
INTENTION TO ASSUME THE DEFENSE THEREOF AND THEREAFTER CONDUCTS THE DEFENSE
ACTIVELY AND DILIGENTLY, AND (III) RETAINS LEGAL COUNSEL REASONABLY SATISFACTORY
TO SUCH LMI INDEMNIFIED PARTY TO CONDUCT THE DEFENSE OF SUCH ACTION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE IMMEDIATELY PRECEDING SENTENCE,
UGC WILL NOT HAVE ANY RIGHT TO ASSUME THE DEFENSE OF SUCH ACTION, IF (1) SUCH
ACTION SEEKS AN INJUNCTION OR OTHER EQUITABLE RELIEF AND NOT MONEY DAMAGES ONLY,
OR (2) THE SETTLEMENT OR COMPROMISE OF, OR AN

 

2

--------------------------------------------------------------------------------


 


ADVERSE JUDGMENT WITH RESPECT TO, SUCH ACTION IS, IN THE GOOD FAITH JUDGMENT OF
THE LMI INDEMNIFIED PARTY, LIKELY TO ESTABLISH A PRECEDENT, CUSTOM OR PRACTICE
MATERIALLY ADVERSE TO THE CONTINUING BUSINESS INTERESTS OR THE REPUTATION OF THE
LMI INDEMNIFIED PARTY.


 


(C)           THE LMI INDEMNIFIED PARTY AND UGC MUST USE THEIR COMMERCIALLY
REASONABLE BEST EFFORTS TO COOPERATE WITH THE PARTY ASSUMING THE DEFENSE,
COMPROMISE, OR SETTLEMENT OF ANY SUCH ACTION IN ACCORDANCE HEREWITH IN ANY
MANNER THAT SUCH PARTY REASONABLY REQUESTS.  IF UGC SO ASSUMES THE DEFENSE OF
ANY SUCH ACTION, THE LMI INDEMNIFIED PARTY WILL HAVE THE RIGHT TO EMPLOY
SEPARATE COUNSEL AND TO PARTICIPATE IN (BUT NOT CONTROL) THE DEFENSE,
COMPROMISE, OR SETTLEMENT THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL
WILL BE THE EXPENSE OF SUCH LMI INDEMNIFIED PARTY UNLESS (I) UGC HAS
SPECIFICALLY AGREED TO PAY SUCH FEES AND EXPENSES OR (II) THE LMI INDEMNIFIED
PARTY HAS BEEN ADVISED BY ITS COUNSEL THAT THERE MAY BE ONE OR MORE LEGAL
DEFENSES FROM CLAIMS AVAILABLE TO IT THAT ARE DIFFERENT FROM OR ADDITIONAL TO
THOSE AVAILABLE TO UGC OR THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN UGC
AND THE LMI INDEMNIFIED PARTY IN THE CONDUCT OF THE DEFENSE OF SUCH ACTION (IN
EITHER OF WHICH CASES UGC WILL NOT HAVE THE RIGHT TO DIRECT THE DEFENSE,
COMPROMISE, OR SETTLEMENT OF SUCH ACTION ON BEHALF OF THE LMI INDEMNIFIED
PARTY), AND IN ANY SUCH CASE THE REASONABLE FEES AND EXPENSES OF SUCH SEPARATE
COUNSEL MUST BE BORNE BY UGC, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT UGC
WILL NOT BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM OF
ATTORNEYS AT ANY TIME FOR THE LMI INDEMNIFIED PARTIES, UNLESS THERE IS A
CONFLICT OF INTEREST AMONG THE LMI INDEMNIFIED PARTIES, IN WHICH CASE UGC WILL
NOT BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN AN AGGREGATE OF TWO
SEPARATE FIRMS OF ATTORNEYS AT ANY TIME FOR THE LMI INDEMNIFIED PARTIES.  NO LMI
INDEMNIFIED PARTY WILL SETTLE OR COMPROMISE OR CONSENT TO ENTRY OF ANY JUDGMENT
WITH RESPECT TO ANY SUCH ACTION FOR WHICH IT IS ENTITLED TO INDEMNIFICATION
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF UGC, UNLESS UGC FAILS TO ASSUME
CONTROL OF SUCH ACTION IN THE MANNER PROVIDED IN SECTION 2(B).  UGC MUST NOT,
WITHOUT THE WRITTEN CONSENT OF THE LMI INDEMNIFIED PARTIES, SETTLE OR COMPROMISE
OR CONSENT TO ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY SUCH ACTION (1) IN WHICH
ANY RELIEF OTHER THAN THE PAYMENT OF MONEY DAMAGES IS OR MAY BE SOUGHT AGAINST
ANY LMI INDEMNIFIED PARTY OR (2) THAT DOES NOT INCLUDE AS AN UNCONDITIONAL TERM
THEREOF THE GIVING BY THE CLAIMANT, PARTY CONDUCTING SUCH INVESTIGATION,
PLAINTIFF OR PETITIONER TO THE LMI INDEMNIFIED PARTIES OF A RELEASE FROM ALL
LIABILITY WITH RESPECT TO SUCH ACTION.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
AMOUNT THAT UGC MAY BE REQUIRED TO PAY TO AN LMI INDEMNIFIED PARTY PURSUANT TO
THIS SECTION 2 WILL BE REDUCED (RETROACTIVELY, IF NECESSARY) BY ANY INSURANCE
PROCEEDS OR REFUNDS ACTUALLY RECOVERED BY OR ON BEHALF OF THE APPLICABLE LMI
INDEMNIFIED PARTY IN REDUCTION OF THE RELATED LOSSES (ON AN AFTER-TAX BASIS). 
IF AN LMI INDEMNIFIED PARTY RECEIVES A PAYMENT REQUIRED BY THIS AGREEMENT FROM
UGC IN RESPECT OF LOSSES AND SUBSEQUENTLY RECEIVES INSURANCE PROCEEDS IN RESPECT
OF SUCH LOSSES, THEN THE LMI INDEMNIFIED PARTY MUST PROMPTLY REPAY TO UGC A SUM
EQUAL TO THE AMOUNT OF SUCH INSURANCE PROCEEDS OR REFUNDS ACTUALLY RECEIVED, NET
OF COSTS AND EXPENSES AND ON AN AFTER-TAX BASIS, BUT NOT EXCEEDING THE AMOUNT
PAID BY UGC TO SUCH LMI INDEMNIFIED PARTY IN RESPECT OF SUCH LOSSES.  NO
REPRESENTATION, WARRANTY, COVENANT, OR AGREEMENT CONTAINED IN THIS AGREEMENT IS
FOR THE BENEFIT OF ANY INSURER.


 


SECTION 3.               ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS AND IS
INTENDED AS A COMPLETE STATEMENT OF ALL OF THE TERMS OF THE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE

 

3

--------------------------------------------------------------------------------


 


MATTERS PROVIDED FOR HEREIN, AND SUPERSEDES AND DISCHARGES ANY PREVIOUS
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO THOSE MATTERS.


 


SECTION 4.               GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


SECTION 5.               CONSENT TO JURISDICTION.  EACH PARTY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED IN THE STATE OF
COLORADO HAVING SUBJECT MATTER JURISDICTION IN THE EVENT OF ANY CONTROVERSY,
CLAIM OR DISPUTE BETWEEN THE PARTIES THAT ARISES OUT OF OR RELATES TO THIS
AGREEMENT, INCLUDING ANY CLAIM OR CONTROVERSY RELATING TO THE INTERPRETATION,
BREACH, TERMINATION OR INVALIDITY OF ANY PROVISION HEREOF.  EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY LEGAL PROCEEDING BETWEEN THE PARTIES THAT ARISES OUT OF OR RELATES TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH FEDERAL OR STATE
COURT LOCATED IN THE STATE OF COLORADO AND HEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH LEGAL PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH PARTY MUST BEAR ITS OWN COSTS AND EXPENSES IN
CONNECTION WITH ANY SUCH LEGAL PROCEEDING, UNLESS SUCH COURT DETERMINES
OTHERWISE.


 


SECTION 6.               WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.


 


SECTION 7.               LMI CONSENT UNDER UGC/LMI MERGER AGREEMENT.  FOR ALL
PURPOSES OF THE AGREEMENT AND PLAN OF MERGER DATED AS OF JANUARY 17, 2005 BY AND
AMONG NEW CHEETAH, INC., LMI, UGC, CHEETAH ACQUISITION CORP. AND TIGER GLOBAL
ACQUISITION CORP., INCLUDING SECTION 7.3 THEREOF, LMI HEREBY CONSENTS TO AND
APPROVES THIS AGREEMENT AND THE EXCHANGE AGREEMENT.


 


SECTION 8.               HEADINGS.  THE ARTICLE AND SECTION HEADINGS OF THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND ARE TO BE GIVEN NO EFFECT IN THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


 


SECTION 9.               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER MUST BE IN WRITING AND MUST BE DELIVERED PERSONALLY, TELECOPIED (IF
RECEIPT OF WHICH IS CONFIRMED BY THE

 

4

--------------------------------------------------------------------------------


 


PERSON OR ENTITY TO WHOM SENT), SENT BY INTERNATIONALLY RECOGNIZED OVERNIGHT
DELIVERY SERVICE OR MAILED BY REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT
REQUESTED) TO THE PARTIES AT THE FOLLOWING ADDRESSES (OR TO SUCH OTHER PERSON OR
ENTITY OR ADDRESS FOR A PARTY AS SPECIFIED BY SUCH PARTY BY LIKE NOTICE) (NOTICE
WILL BE DEEMED GIVEN AND RECEIVED UPON RECEIPT, IF DELIVERED PERSONALLY, BY
OVERNIGHT DELIVERY SERVICE OR BY TELECOPY, OR ON THE THIRD BUSINESS DAY
FOLLOWING MAILING, IF MAILED, EXCEPT THAT NOTICE OF A CHANGE OF ADDRESS WILL NOT
BE DEEMED GIVEN AND RECEIVED UNTIL ACTUALLY RECEIVED):


 


(A)           IF TO LMI, TO IT AT:


 

12300 Liberty Boulevard
Englewood, Colorado  80112  U.S.A.
Attention:  Elizabeth M. Markowski
Telephone: (720) 875-6209
Telecopier: (720) 875-5858

 

with a copy to:

 

Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, Colorado 80202  U.S.A.
Attention:  Amy L. Hirter
Telephone: (303) 299-8102
Telecopier: (303) 298-0940

 

If to UGC, to it at:

 

4643 South Ulster Street, #1300
Denver, Colorado 80237  U.S.A.
Attention:  General Counsel
Telephone: (303) 770-4001
Telecopier: (303) 220-3117

 

with a copy to:

 

Holme Roberts & Owen LLP
1700 Lincoln Street
Suite 4100
Denver, Colorado 80203  U.S.A.
Attention:  W. Dean Salter

Paul G. Thompson

Telephone: (303) 861-7000
Telecopier: (303) 861-0200

 


SECTION 10.             SEVERABILITY.  IF AT ANY TIME ANY COVENANT OR PROVISION
CONTAINED HEREIN IS DEEMED IN A FINAL RULING OF A COURT OR OTHER BODY OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE, SUCH COVENANT OR
PROVISION WILL BE CONSIDERED DIVISIBLE AND SUCH COVENANT OR

 

5

--------------------------------------------------------------------------------


 


PROVISION WILL BE DEEMED IMMEDIATELY AMENDED AND REFORMED TO INCLUDE ONLY SUCH
PORTION OF SUCH COVENANT OR PROVISION AS IS ENFORCEABLE BY THE COURT OR OTHER
BODY HAVING JURISDICTION OF THIS AGREEMENT; AND THE PARTIES AGREE THAT SUCH
COVENANT OR PROVISION, AS SO AMENDED AND REFORMED, WILL BE VALID AND BINDING AS
THOUGH THE INVALID OR UNENFORCEABLE PORTION HAD NOT BEEN INCLUDED HEREIN.


 


SECTION 11.             AMENDMENT; WAIVER.  NO PROVISION OF THIS AGREEMENT MAY
BE AMENDED, MODIFIED, OR WAIVED EXCEPT BY AN INSTRUMENT OR INSTRUMENTS IN
WRITING SIGNED BY THE PARTIES AND DESIGNATED AS AN AMENDMENT, MODIFICATION, OR
WAIVER.  NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER, OR
REMEDY HEREUNDER WILL OPERATE AS A WAIVER THEREOF, NOR WILL ANY SINGLE OR
PARTIAL EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR REMEDY
PRECLUDE ANY FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER,
OR REMEDY.  NO WAIVER OF ANY PROVISION HEREOF WILL BE CONSTRUED AS A WAIVER OF
ANY OTHER PROVISION.


 


SECTION 12.             ASSIGNMENT AND BINDING EFFECT.  NO PARTY MAY ASSIGN ANY
OF ITS RIGHTS OR DELEGATE ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY AND THE COMPLETE ASSUMPTION BY THE
ASSIGNEE OF ALL OF THE OBLIGATIONS OF THE ASSIGNOR UNDER THIS AGREEMENT.  ALL OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT WILL BE BINDING ON, AND WILL INURE TO
THE BENEFIT OF, THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES.


 


SECTION 13.             NO BENEFIT TO OTHERS.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN
THIS AGREEMENT ARE FOR THE SOLE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AND THEY WILL NOT BE CONSTRUED AS CONFERRING
AND ARE NOT INTENDED TO CONFER ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES
ON ANY OTHER PERSON, UNLESS SUCH PERSON IS EXPRESSLY STATED TO BE ENTITLED TO
ANY SUCH RIGHT, REMEDY, OBLIGATION OR LIABILITY.


 


SECTION 14.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE
PARTIES IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
WILL BE AN ORIGINAL, BUT SUCH COUNTERPARTS WILL TOGETHER CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


SECTION 15.             RULES OF CONSTRUCTION.  THE PARTIES AGREE THAT THEY HAVE
BEEN REPRESENTED BY COUNSEL DURING THE NEGOTIATION, PREPARATION AND EXECUTION OF
THIS AGREEMENT AND, THEREFORE, IRREVOCABLY WAIVE THE APPLICATION OF ANY LAW OR
RULE OF CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER
DOCUMENT WILL BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR
DOCUMENT.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

 

UNITEDGLOBALCOM, INC.

 

 

 

 

 

/s/ ELLEN P. SPANGLER

 

 

 

 

 

By:

Ellen P. Spangler

 

Its:

Senior Vice President

 

 

 

LIBERTY MEDIA INTERNATIONAL, INC.

 

 

 

 

 

/s/ ELIZABETH M. MARKOWSKI

 

 

 

 

 

By:

Elizabeth M. Markowski

 

Its:

Senior Vice President

 

7

--------------------------------------------------------------------------------